DETAILED ACTION
This is in response to the application filed on 11/09/2020, in which claims 1-20 are preserved for examination; of which claims 1, 5, 12, and 17 are in independent forms.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/09/2021, 07/01/2021, and 04/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,930,341 in view of Edwards et al., US 2017/0070845 (Edward, hereafter). 
As it shown it table below, claims 1, 12, and 17 of the U.S. Patent No. 8,930,341 disclose or suggest almost all of the limitations of claims 1, 5, and 17 of the instant application, except the limitation of “wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace; and wherein the system effects purchase of the product.” On the other hand, Edward discloses receiving instruction on GUI to purchase a product based on a scent in at least para 225. A person of ordinary skill in the art would have been motivated to improve the utility of the device to enable a user to purchase a desired product based on scent if he/she likes the scent. Thus, the combination of U.S. Patent No. 8,930,341 in view of Edwards et al., US 2017/0070845 would disclose the limitations of claims 1-11 and 17-20 of the instant application. 


Instant Application
U.S. Patent No. 8,930,341
1. A mobile wireless communications device comprising: a sample delivery component that receives a headspace sample associated with a scent; and a processor that executes the following computer-executable components stored in a memory: a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion; a filtering component that applies at least one filtering criterion to the representation to facilitate identifying candidate matches to the representation; a search component that: generates a search query based on at least the representation and the at least one filtering criterion; and transmits the search query to a search engine that performs a search for the candidate matches; an input component that receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace; and wherein the system effects purchase of the product.
1. A mobile wireless communications device comprising: a wireless transceiver; a sample delivery component that receives a headspace sample associated with a scent; and a processor that executes the following computer-executable components stored in a memory: a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion; a filtering component that receives at least one filtering criterion representing a filter for possible candidate matches to the representation; a search component that: generates a search query based on at least the representation and the at least one filtering criterion, wherein search component generates the search query to identify an animal associated with the representation of at least the portion of headspace; and transmits the search query to a search engine; and an input component that receives a result from the search engine, wherein the result identifies one or more features associated with the scent.
5. A mobile wireless communications device comprising: a sample delivery component that receives a headspace sample associated with a scent; and a processor that executes the following computer-executable components stored in a memory: a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion; a filtering component that applies at least one filtering criterion to the representation to facilitate identifying candidate matches to the representation; a search component that: generates a search query based on at least the representation and the at least one filtering criterion; and transmits the search query to a search engine that performs a search for the candidate matches; and an input component that receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace.
8. The device of claim 5, further comprising a navigation component that determines, based on a concentration of the representation of at least the portion of headspace, a direction that, when traveled, leads to the animal.  
9. The device of claim 8, wherein the navigation component further determines a location of the animal based on the direction and a global positioning system.


1. A mobile wireless communications device comprising: a wireless transceiver; a sample delivery component that receives a headspace sample associated with a scent; and a processor that executes the following computer-executable components stored in a memory: a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion; a filtering component that receives at least one filtering criterion representing a filter for possible candidate matches to the representation; a search component that: generates a search query based on at least the representation and the at least one filtering criterion, wherein search component generates the search query to identify an animal associated with the representation of at least the portion of headspace; and transmits the search query to a search engine; and an input component that receives a result from the search engine, wherein the result identifies one or more features associated with the scent.

8. The device of claim 1, further comprising a navigation component that determines, based on a concentration of the representation of at least the portion of headspace, a direction that, when traveled, leads to the animal.


Similarly,
Claims 1-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,839,440 in view of Edwards et al., US 2017/0070845 (Edward, hereafter). 
Claims 1, 7, and 13 of the U.S. Patent No. 10,839,440 disclose or suggest almost all of the limitations of claims 1, 5, and 17 of the instant application, except the limitation of “wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace; and wherein the system effects purchase of the product.” On the other hand, Edward discloses receiving instruction on GUI to purchase a product based on a scent in at least para 225. A person of ordinary skill in the art would have been motivated to improve the utility of the device to enable a user to purchase a desired product based on scent if he/she likes the scent. Thus, the combination of U.S. Patent No. 10,839,440 in view of Edwards et al., US 2017/0070845 would disclose the limitations of claims 1-11 and 17-20 of the instant application. 
Furthermore,
Claims 1-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,592,510 in view of Edwards et al., US 2017/0070845 (Edward, hereafter). 
Claims 1, 6, 12, and 17 of the U.S. Patent No. 10,592,510 disclose or suggest almost all of the limitations of claims 1, 5, and 17 of the instant application, except the limitation of “wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace; and wherein the system effects purchase of the product.” On the other hand, Edward discloses receiving instruction on GUI to purchase a product based on a scent in at least para 225. A person of ordinary skill in the art would have been motivated to improve the utility of the device to enable a user to purchase a desired product based on scent if he/she likes the scent. Thus, the combination of U.S. Patent No. 10,592,510 in view of Edwards et al., US 2017/0070845 would disclose the limitations of claims 1-11 and 17-20 of the instant application. 
Moreover,
Claims 1-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,645,127 in view of Edwards et al., US 2017/0070845 (Edward, hereafter). 
Claims 1, 16, and 19 of the U.S. Patent No. 9,645,127 disclose or suggest almost all of the limitations of claims 1, 5, and 17 of the instant application, except the limitation of “wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace; and wherein the system effects purchase of the product.” On the other hand, Edward discloses receiving instruction on GUI to purchase a product based on a scent in at least para 225. A person of ordinary skill in the art would have been motivated to improve the utility of the device to enable a user to purchase a desired product based on scent if he/she likes the scent. Thus, the combination of U.S. Patent No. 9,645,127 in view of Edwards et al., US 2017/0070845 would disclose the limitations of claims 1-11 and 17-20 of the instant application. 
Also,
Claims 1-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,254,260 in view of Edwards et al., US 2017/0070845 (Edward, hereafter). 
Claims 1, 16, and 19 of the U.S. Patent No. 10,254,260 disclose or suggest almost all of the limitations of claims 1, 5, and 17 of the instant application, except the limitation of “wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace; and wherein the system effects purchase of the product.” On the other hand, Edward discloses receiving instruction on GUI to purchase a product based on a scent in at least para 225. A person of ordinary skill in the art would have been motivated to improve the utility of the device to enable a user to purchase a desired product based on scent if he/she likes the scent. Thus, the combination of U.S. Patent No. 10,254,260 in view of Edwards et al., US 2017/0070845 would disclose the limitations of claims 1-11 and 17-20 of the instant application. 
Additionally,
Claims 1-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,697,948 in view of Edwards et al., US 2017/0070845 (Edward, hereafter). 
Claims 1, 13, 14, 16, and 19 of the U.S. Patent No. 10,697,948 disclose or suggest almost all of the limitations of claims 1, 5, and 17 of the instant application, except the limitation of “wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace; and wherein the system effects purchase of the product.” On the other hand, Edward discloses receiving instruction on GUI to purchase a product based on a scent in at least para 225. A person of ordinary skill in the art would have been motivated to improve the utility of the device to enable a user to purchase a desired product based on scent if he/she likes the scent. Thus, the combination of U.S. Patent No. 10,697,948 in view of Edwards et al., US 2017/0070845 would disclose the limitations of claims 1-11 and 17-20 of the instant application. 
Moreover,
Claims 12-13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims of U.S. Patent No. 8,930,341, U.S. Patent No. 9,645,127, U.S. Patent No. 10,254,260, U.S. Patent No. 10,592,510, U.S. Patent No. 10,697,948, U.S. Patent No. 10,839,440,948. Claims 12-13 of the instant application are anticipated and fully disclosed by the claims above mentioned US patents.
Furthermore, 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-15 of copending Application No. 16/736083 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-11 and 17-20 of the instant application are anticipated by claims 6-15 of copending Application No. 16/736083. 
The subject matter of “perfume” recited in claims 6 and 9 of copending Application No. 16/736083 is equivalent of subject matter of “product” recited in claims 1, 5, and 17 of instant application.
Claims 12-16 of the instant application are anticipated by claims 1, 6, and 9 of the copending Application No. 16/736083.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Copending Application No. 16/736083
1. A mobile wireless communications device comprising: a sample delivery component that receives a headspace sample associated with a scent; and a processor that executes the following computer-executable components stored in a memory: a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion; a filtering component that applies at least one filtering criterion to the representation to facilitate identifying candidate matches to the representation; a search component that: generates a search query based on at least the representation and the at least one filtering criterion; and transmits the search query to a search engine that performs a search for the candidate matches; an input component that receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace; and wherein the system effects purchase of the product.
6. (Currently Amended) A method, comprising: employing a processor, located in a mobile device, to execute computer executable components stored in a memory to perform the following acts: collecting by a sample delivery component, a headspace of an airborne sample; analyzing, by a detection component, the airborne sample to identify a composition of the headspace; receiving an image of a visible object associated with the source of the headspace; filtering potential candidate matches for the scent; querying, by a search component and based on the composition of the airborne sample and the image of a visible object associated with the source of the headspace, to determine a characteristic of a source of the airborne sample, wherein the search component generates a search query to identify a perfume associated with a representation of at least a portion of the headspace; wirelessly transmitting the search query to a search engine that performs a search for the candidate matches; and wirelessly receiving a result from the search engine, wherein the result identifies one or more matches or features associated with the scent and identifies supplemental information about the perfume.
3. (Original) The device of claim 1, wherein the detection component can determine location of the device, and identify a store near the device where the perfume can be purchased.
5. A mobile wireless communications device comprising: a sample delivery component that receives a headspace sample associated with a scent; and a processor that executes the following computer-executable components stored in a memory: a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion; a filtering component that applies at least one filtering criterion to the representation to facilitate identifying candidate matches to the representation; a search component that: generates a search query based on at least the representation and the at least one filtering criterion; and transmits the search query to a search engine that performs a search for the candidate matches; and an input component that receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace.
9. (Currently Amended) A mobile phone, comprising: a wireless transceiver; a sample delivery component that gathers a headspace sample of the airborne scent; and a processor that executes the following computer-executable components stored in a memory: a detection component that generates a representation of a detected composition of the headspace sample; a filtering component that filters the representation in connection with identifying potential candidate matches for the scent; a search component that queries a database via a search engine based on data describing a condition of the gathering, of a physical object associated with the source of the headspace and the filtered representation of the detected composition, wherein the search engine generates a search query to identify a perfume associated with a representation of at least a portion of the headspace; and an input component that renders a result from the search engine, wherein the result identifies one or more candidate perfume matches or features associated with the headspace sample.
12. A method, comprising: employing a processor, located in a mobile device, to execute computer executable components stored in a memory to perform the following acts: capturing a headspace of an airborne sample; analyzing the airborne sample to identify a composition of the headspace; receiving extrinsic data describing an aspect of the capturing; and querying, based on the composition of the airborne sample and the extrinsic data, a library to determine a characteristic of a source of the airborne sample.
1. (Currently Amended) A mobile wireless communications device comprising: a processor that executes the following computer-executable components stored in a memory: a capture component that receives an input, the input comprising a headspace, obtained by the mobile wireless communications device, associated with an unidentified perfume, and an image of a visible object associated with the source of the headspace; a detection component that analyzes the input, and generates a representation of the input; a search component that: generates a search query based on the representation; and transmits the search query to a search engine that performs a search for perfumes associated with the representation; and an input component that receives a result from the search engine, wherein the result comprises an identification of the unidentified perfume.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 12-16 are directed to a method which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claim 12 is directed to an abstract idea without significantly more. The claim recites capturing headspace (e.g. smelling), analyzing it to identify its composition, receiving data of aspect of capturing, and querying to determine characteristics of source of headspace. It would be analogous to a person smelling (i.e. capture) an odor, analyzing it in his/her mind, and search for source of the odor. As such, the steps of current claimed invention could be performed in human mind that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG because the claim did not include any limitations requiring computer implementation. 
Other than reciting a “processor” and “memory” nothing in the claim preclude the steps from practically being performed in human mind. Thus, the claimed invention is directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. Claim 12 further recites generic computer components (e.g. a “memory” and a “processor”) to implement the steps of the invention. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be insignificant extra solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.04(d) and 2106.05(g).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 13-16,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims functions for capturing and analyzing data that do not amount significantly to more than abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitations "the animal track” and “the animal.”  There are insufficient antecedent basis for these limitations in the claim.
Claims 8-9 recite the limitation "the animal.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931.
Regarding claim 5,
Lewis discloses a mobile wireless communications device comprising:
a sample delivery component that receives a headspace sample associated with a scent (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32, receiving a sample of an unidentified odor/gaseous by a component of a system/machine); and
a processor that executes the following computer-executable components stored in a memory (See Lewis: at least Fig. 3):
a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion (See Lewis: at least Fig. 2A-B and para 24, analyzing and converting the detected sample of odor/gaseous to a digital representation);
 a filtering component that applies at least one filtering criterion representation to facilitate identifying candidate matches to the representation (See Lewis: at least paragraphs 19 and 22, using environmental conditions, location or time factors to filter and identify possible match for the sent);  
a search component that: generates a search query based on at least the representation and the at least one filtering criterion; and transmits the search query to a search engine that preforms a search for the candidate match (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data);
an input component that receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent).
Although Lewis discloses searching a database for a candidate match for a scent, Lewis does not explicitly teach that the collected scent could be wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes (i.e. products) are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor and return the result of the search which could be information about a perfume (i.e. a product) (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least para 130). Thus, Murthy discloses generating a search based on representation of a scent to identify a product (e.g. a perfume).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing a scent and identify a corresponding product to a user.

Claims 1, 4, 11, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 and further in view of Edwards et al., US 2017/0070845 (Edwards, hereafter).
Regarding claim 1,
Lewis discloses a mobile wireless communications device comprising:
a sample delivery component that receives a headspace sample associated with a scent (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32, receiving a sample of an unidentified odor/gaseous by a component of a system/machine); and
a processor that executes the following computer-executable components stored in a memory (See Lewis: at least Fig. 3):
a detection component that analyzes at least a portion of the headspace sample and generates a representation of at least the portion (See Lewis: at least Fig. 2A-B and para 24, analyzing and converting the detected sample of odor/gaseous to a digital representation);
 a filtering component that applies at least one filtering criterion representation to facilitate identifying candidate matches to the representation (See Lewis: at least paragraphs 19 and 22, using environmental conditions, location or time factors to filter and identify possible match for the sent);  
a search component that: generates a search query based on at least the representation and the at least one filtering criterion; and transmits the search query to a search engine that preforms a search for the candidate match (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data);
an input component that receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent, (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent).
Although Lewis discloses searching a database for a candidate match for a scent, Lewis does not explicitly teach that the collected scent could be wherein the search component generates the search query to identify a product associated with the representation of at least the portion of headspace. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes (i.e. products) are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor and return the result of the search which could be information about a perfume (i.e. a product) (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least para 130). Thus, Murthy discloses generating a search based on representation of a scent to identify a product (e.g. a perfume).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing a scent and identify a corresponding product to a user.
The combination of Lewis and Murthy discloses the limitations as stated above including searching and identifying a product (e.g. a perfume). However, it does not expressly teach wherein the system effects purchase of the product.
On the other hand, Edward discloses a graphical user interface that receive instruction of a user to purchase a product based on one more scent (See Edwards: at least paragraphs 225). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Lewis and Murthy with Edward’s teaching in order to implement above function. The motivation for doing so would have been to improve the utility and functionality of the device by enabling a user to purchase a desired product based on scent if he/she likes the scent.
Regarding claim 4,
the combination of Lewis, Murthy, and Edwards discloses an inference component that trains a model to identify a source of at least the portion based on a history of identifying portions of headspaces (See Lewis: at least para 34 and 104-108 and Murthy: at least para 162-163).
Regarding claim 11,
the combination of Lewis, Murthy, and Edwards discloses an output component that renders the result, wherein the one or more features comprises at least one of a solution to eradicate a plant associated with the scent, a level of danger associated with the scent, or a possible cause of the scent (See Lewis: at least para 19-21, 54, and, 104, cause of scent).

Regarding claim 17,
Lewis discloses a mobile phone comprising:
a wireless transceiver (See Lewis: at least Fig. 1 and para 23);
a sample delivery component that gathers a headspace sample of an airborne scent (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32, receiving a sample of an unidentified odor/gaseous by a component of a system/machine); and
a processor that executes the following computer-executable components stored in a memory (See Lewis: at least Fig. 3):
a detection component that generates a representation of detected composition of the headspace sample (See Lewis: at least Fig. 2A-B and para 24, analyzing and converting the detected sample of odor/gaseous to a digital representation);
 a filtering component that filters the representation in connection with identifying potential candidate for the scent (See Lewis: at least paragraphs 19 and 22, using environmental conditions, location or time factors to filter and identify possible match for the sent);  
a search component that queries a search engine based on the data describing the condition of the gathering and the filtered representation of the detected composition; wherein the search engine performs a search to identify candidate matches for the scent (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data);
an input component that wirelessly receives a result from the search engine, wherein the result identifies one or more candidate matches or features associated with the scent (See Lewis: at least Fig. 2A-B and para 25, the result of comparing and search could be a match and the identification of unidentified odor/scent). 
Although Lewis discloses searching a database for a candidate match for a 
scent, Lewis does not explicitly teach that the collected scent could be wherein the 
search component generates the search query to identify a product associated with the representation of at least the portion of headspace. 
On the other hand, Murthy discloses an olfactory system in which verity of odors such as perfumes (i.e. products) are recorded in a database. The system obtains a sample of an odor, generates a pattern/representation data for the odor, and searches a database of recorded odors using a “database search engine 152e” to identify the odor and return the result of the search which could be information about a perfume (i.e. a product) (See Murthy at least para 140, 158, 162-163, and 183). Moreover, Murthy discloses limiting and reducing search (i.e. filtering) for pattern recognition (See Murthy: at least para 130). Thus, Murthy discloses generating a search based on representation of a scent to identify a product (e.g. a perfume).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Murthy’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility and functionality of system by analyzing a scent and identify a corresponding product to a user.
The combination of Lewis and Murthy discloses the limitations as stated above including searching and identifying a product (e.g. a perfume). However, it does not expressly teach an audio recognition component or a text recognition component receives instructions to purchase the identified product, and wherein the system effects purchase of the product.
On the other hand, Edward discloses a graphical user interface that receive instruction of a user to purchase a product based on one more scent (See Edwards: at least paragraphs 225). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Lewis and Murthy with Edward’s teaching in order to implement above function. The motivation for doing so would have been to improve the utility and functionality of the device by enabling a user to purchase a desired product based on scent if he/she likes the scent.
Regarding claim 18,
the combination of Lewis, Murthy, and Edwards discloses wherein the search engine searches a specialized model, based on expert opinions, to generate the result (See Lewis: at least para 34 and 104-108 and Murthy: at least para 162-163).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 further in view of Edwards et al., US 2017/0070845 and further in view of Staples, US 2001/0045953 A1.
The combination of Lewis, Murthy, and Edwards discloses generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach a pattern recognition component that identifies a pattern in an image associate with the headspace sample, wherein the search component further generates the search query based on the identified image. 
On the other hand, Staples discloses recognizing a pattern in an image associated with olfactory (See Staples: at least paragraphs 14, 15, and 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of Lewis, Murthy, and Edwards with Staples’s teaching in order to implement above functions. The motivation for doing so would have been to provide a high-speed process which is able to detect and analyze very small amounts of vapor and produce a distinctive image from which pattern recognition is accomplished easily by humans or computer programs.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 further in view of Edwards et al., US 2017/0070845 and further in view of Gruenstein et al., US 2011/0184740 A1 (Gruenstein, hereafter).
The combination of Lewis, Murthy, and Edwards discloses generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach an input component that receives a voice command, and wherein the search component further generates the search query based on the voice command. 
On the other hand, Gruenstein discloses generating a query based on inputted voice command (See Gruenstein: at least Fig. 4-5c). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of Lewis, Murthy, and Edwards with Gruenstein’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of the device by enabling a user to initiate a query with a voice command which results in minimizing the use keypads and hands.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 further in view of Edwards et al., US 2017/0070845 and further in view of Angell et al., US 2010/0131206 (Angell, hereafter).
The combination of Lewis, Murthy, and Edwards discloses analyzing gas/odor and generating a search based on recognized pattern of a gas/odor. However, it does not expressly teach wherein the detection component analyzes at least the portion of the headspace sample to detect a presence of an allergen, and the search component generates the search query based on the allergen. 
On the other hand, Angell discloses analyzing sample of gas/air and determine the presence of an allergen based on digital olfactory data (See Staples: at least paragraphs 14, 15, and 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of Lewis, Murthy, and Edwards with Angell’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of the device by detecting allergen.


Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 in view of Hayama, US 7,827,189.
Regarding claim 12, 
Lewis discloses a method, comprising: 
employing a processor, located in a mobile device, to execute computer executable components stored in a memory to perform the following acts (See Lewis: at least Fig. 3):
capturing a headspace of an airborne sample (See Lewis: at least Fig. 1A, para 11, 23, 26 and, 32, receiving a sample of an unidentified odor/gaseous); 
analyzing the airborne sample to identify a composition of the headspace (See Lewis: at least Fig. 2A-B and para 24, analyzing and converting the detected sample of odor/gaseous to a digital representation); and
receiving extrinsic data describing an aspect of the capturing (See Lewis: at least paragraphs 19 and 22, receiving environmental conditions, location or time factors to filter and identify possible match for the sent). 
Lewis further discloses querying, based on the composition of the airborne sample (See Lewis: at least Fig. 2A-B and para 25, the digital representation is transmitted to a remote location in order to compare the digital data with the stored data in a database of odor fingerprints implying that a search is performed for odors/scents fingerprints matching the input digital representation data,). However, Lewis does not explicitly teach querying, based on the composition of the airborne sample and the extrinsic data. 
On the other hand, Hayama discloses receiving a geographical area as an extrinsic data along with scent/representation information, generating a search query based on sensory information (e.g. smell) and area information (i.e. extrinsic data) and transmitting the query to a searcher, finding results associated with the sensory information and location information (See Hayama: at least Fig. 5-7 and col. 6, lines 20- 56, and col. 13, lines 19-65). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Lewis with Hayama’s teaching in order to query, based on the composition of the airborne sample and the extrinsic data, a library to determine a characteristic of a source of the airborne sample. The motivation for doing so would have been to improve utility of system by enabling a user to search a network/Internet for odor information according to user preferences. 
Regarding claim 13, 
the combination of Lewis and Hayama discloses wherein the extrinsic data describes at least one of a location of the capturing, a date of the capturing, or a desired function that limits a potential source of capturing (See Hayama: at least Fig. 5-7 and col. 6, lines 20-56, and col. 13, lines 19-65, location). 
Regarding claim 14,
the combination of Lewis and Hayama discloses triggering the capturing of the headspace in response to detecting a triggering event, wherein the triggering event comprises at least one of a sneeze or a user exhaling (See Lewis: at least paragraph 19, patient breath). 
Regarding claim 15, 
the combination of Lewis and Hayama discloses wherein the airborne sample is captured from an exhalation of the user's breath (See Lewis: at least paragraph 19). 
Regarding claim 16, 
the combination of Lewis and Hayama characteristic as at least one of a level of pleasantness of the user's breath or a blood sugar level of the user (See Lewis: at least paragraph 19). 

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al., US 2008/0262743 (Lewis, hereafter) in view of Murthy, US 2011/0172931 further in view of Edwards et al., US 2017/0070845 and further in view of Shan et al., US 6,532,801 B1 (Shan, hereafter).
Regarding claim 19,
the combination of Lewis, Murthy, and Edwards discloses a robotic system tracking explosive or toxic gas. However, it does not expressly teach a navigation component that determines, based on a concentration of the representation, a direction that, when traveled, leads to a source of the headspace sample. 
On the other hand, Shan discloses determining a direction leading to a source of leaking gas (See Shan: at least col. 1, lines 35-67 and Fig. 4-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of Lewis, Murthy, and Edwards with Shan’s teaching in order to implement above functions. The motivation for doing so would have been to improve utility of device by locating a source scent such as gas leak.
Regarding claim 20,
the combination of Lewis, Murthy, and Edwards, and Shan discloses wherein the navigation component generates a marker identifying a location associated with the gathering the headspace sample and at least one of a date of the receiving the headspace sample, a time of the receiving the headspace sample, or a determined concentration of the source associated with at least the portion of the headspace sample (See Shan: at least col. 1, lines 35-67 and Fig. 4-5, determining concentration). 

Allowable Subject Matter
Claims 6-9 would be allowable if overcome the rejection(s) under double patenting and 35 U.S.C. 112, second paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laughlin, US 8,038,948 disclosing a gas analyzer system for analyzing samples of compressed or ambient gas such as breathing air within a scuba tank, SCBA or ambient air within an industrial plant and informing the user as to the results of the sample's gas purity without the gas sample having to be physically transported to an accredited laboratory. 
Burgan et al., US 2004/0169071 disclosing scent formulation information may be used in numerous authentication applications, such as security badges, airline tickets, and so forth.
Hornfeld et al., US 5,523,569 disclosing an apparatus for detecting leakages in structural members that includes a device for conveying gas through the structural member to be investigated, a camera having a narrow band filter characteristic matched to the spectral absorption of the gas and a device connected to the camera for processing and displaying the recorded image of the structural member to be investigated.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        07/14/2022